Citation Nr: 9908022	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from July 1942 to February 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter in March 1997 so that the 
veteran could also be afforded a new Department of Veterans 
Affairs (VA) medical examination and so that the veteran's 
asthma could be evaluated under both the old and the new 
criteria for disabilities of the respiratory system.  The 
Board further notes that supplemental statements of the case 
in September and November 1997 reflect that VA medical 
examinations were scheduled and canceled on August 14, 1997, 
and October 24, 1997, and that a supplemental statement of 
the case issued in March 1998 refers to correspondence 
showing canceled appointments between December 1996 and 
November 1997.

While the Board has been able to locate correspondence 
regarding numerous appointments in the claims file, including 
a notification of a VA medical examination for August 8, 
1997, the Board has been unable to locate the specific 
correspondence for the examinations scheduled for August 14, 
1997, and October 24, 1997.  Without copies of the written 
notices to the veteran in the claims file, the Board is 
unable to confirm that the veteran was given adequate notice 
of these examinations at his last known address in the 
record.  In addition, in a statement in support of his claim, 
dated in September 1997, the veteran indicated that he was 
totally unaware of his need to report for the August 1997 
examination, and that he had received no notice by mail or by 
telephone.  At that time, the veteran also expressed his 
interest in having an examination before a decision was 
reached in this matter, and that he was ready to cooperate in 
any way.  Although there is no explanation in the file as to 
why the veteran did not report for the October 1997 VA 
medication examination, the Board observes that the claims 
folder does contain a notice of a change of address dated in 
November 1997.  

As the United States Court of Veterans Appeals (Court) has 
held, it is the responsibility of the veteran to advise the 
regional office (RO) of any change of address.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  Moreover, when a claim for 
increase is pending and the appellant without good cause 
fails to appear for a scheduled examination, the governing 
regulation provides that the claim shall be denied.  
38 C.F.R. § 3.655 (1998); Connolly v. Derwinski, 1 Vet. App. 
566 (1991).  In other words, the RO and the Board would not 
have the discretion to adjudicate the claim on the merits.  
The appellant, however, had not previously been expressly 
advised of this regulatory provision, and the record does not 
contain copies of the notices to the veteran regarding the 
previously scheduled examinations for August 14, 1997, and 
October 24, 1997.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:


1.  The RO should request the veteran to 
identify all physicians who have treated 
him in the recent past for his service-
connected bronchial asthma.  The RO 
should then obtain medical records from 
all sources identified by the appellant 
which are not already of record.


2.  The RO should once again arrange for 
the veteran to be scheduled for an 
examination in accordance with item (2) 
of the Board's remand of March 1997.  The 
veteran should be advised that failure to 
report for the scheduled examination will 
have adverse consequences as to his claim 
as VA regulation provides that failure to 
report without good cause for an 
examination in conjunction with a claim 
for an increased rating will result in 
denial of the claim.  If the veteran 
fails to report for the scheduled 
examination, the RO should obtain a copy 
of the notice which was sent to the 
veteran advising him to report for the 
examination, or other evidence showing 
that he was provided adequate notice to 
report for the examination at his most 
recent address of record.  Such 
documentation should be placed in the 
claims file.  


3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested examination is in compliance 
with item (2) of the Board's remand of 
March 1997 and if it is not, the RO 
should implement corrective procedures.


4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for bronchial asthma under both the old 
and new rating criteria applicable to 
this service-connected disability.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

